Citation Nr: 1210214	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  95-04 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for residuals of head trauma, to include headaches. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to February 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.  By that rating action, the RO denied, in part, service connection for post-traumatic headaches.  The Veteran appealed the RO's August 2004 rating action to the Board.  

The Board most recently remanded the current appeal in September 2011 for review and submission of a written argument from the Veteran's representative.  The requested development has been accomplished and the case has returned to the Board for appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that it must remand the claim on appeal to obtain a more comprehensive opinion as to the etiology of the Veteran's residuals of head trauma, specifically his headaches.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action, as described in the directives outlined in the indented paragraphs below.

The Veteran seeks service connection for residuals of head trauma, to include headaches.  He contends that his current headaches are the result of in-service head trauma.  

In order to establish service connection for a disability, the evidence must show that it resulted from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

The Veteran's service treatment records (STRs) include a May 1965 service entrance examination report, reflecting that the Veteran's head, face, neck, and scalp were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had frequent or severe headaches.  He described his current health as "good."  In August 1966, the Veteran was admitted to a Navy hospital after he was found unconscious in his quarters.  The admitting diagnosis was cerebral confusion.  Upon admission, there was no history of trauma, toxic ingestions or pre-existing disease to accompany the Veteran's altered mentation.  He gradually regained consciousness, but remained confused.  An initial neurological examination was unremarkable except that the Veteran was confused and had depressed mentation.  X-ray interpretations of the Veteran's skull, complete blood count (CBC) and urinalysis were all noted to have been unremarkable.  The Veteran was observed overnight at which time he regained a full level of mentation and displayed no neurological involvement.  The examining clinician noted that the source of the Veteran's altered mentation remained obscure.  The Veteran was returned to full duty with no discharge medication.  The remaining STRS do not show that the Veteran complained of, or sought treatment for, headaches.  The Veteran was subsequently discharged from service due to an un-related orthopedic disorder. 

Voluminous post-service private and VA treatment and examination reports, as well as records from the Social Security Administrations, reflect that the Veteran initially complained of headaches in the early 1970's.  (See VA treatment records, dated in October 1971 and January and December 1972).  Subsequent post-service VA treatment reports also show that the Veteran was involved in several motor vehicle accidents and physical altercations.  An April 1972 VA orthopedic examination report reflects that the Veteran was involved in motor vehicle accidents in 1969 and 1971, the latter accident rendered him unconscious for one (1) hour.  The Veteran indicated that he was hospitalized for one week at Grady Memorial Hospital (in-patient treatment reports from this facility are currently not of record, but will be attempted to be secured on remand).  

When seen at a VA clinic in March 1975, the Veteran complained of headaches.  He gave a history of having been hit on the head with a pistol six (6) days previously.  The Veteran indicated that he did not seek hospital treatment.  Upon physical evaluation in 1975, the Veteran was fully conscious.  There was no evidence of any neurological deficits.  

A January 1995 VA treatment report shows that the Veteran complained of left-sided head pain after he had been involved in a physical altercation with three (3) individuals.  The Veteran showed no loss of consciousness or blurred vision.  A neurological examination was normal.  The examining clinician entered a diagnosis of head trauma.  VA treatment reports, dated in January and February 1996, reflect that the Veteran had been involved in a physical altercation that involved injuries to his nose, head and eyes.  He was also involved in a motor vehicle accident wherein he had snapped his neck. (See VA treatment reports, dated in January and February 1996, respectively).  A June 1999 VA treatment report contains an assessment of headaches of an unknown etiology.  

Pursuant to a December 2004 Board remand directive, VA examined the Veteran to determine the etiology of his headaches in May 2005.  The May 2005 VA examiner noted that although the Veteran had reported having sustained an in-service head injury, that this was not reflected in his STRs.  The examiner noted that there was scarring on the facial area from a 1970 motor vehicle accident.  The May 2005 VA examiner stated that the Veteran's headaches were likely to be muscle tension headaches, although a migraine component could not be ruled out.  The examiner indicated that because she was unable to locate any reference to an in-service injury, she was unable to opine as to whether it was at least as likely as not that the Veteran's headaches were incurred in service without resorting to speculation.  (See May 2005 VA diabetes mellitus examination report).  

A February 2006 VA outpatient report reflects that the Veteran had chronic headaches that were thought to have been post-traumatic.  (See February 2006 VA treatment report). 

In April 2007, the Board remanded the Veteran's claim to the RO in order to afford the Veteran a neurological examination to determine the etiology of his headaches.  This examination was performed in June 2009.  A review of the VA June 2009 VA examination report reflects that it is unclear whether or not the examining physician had reviewed the claims files prior to his examination of the Veteran.  To this end, after the typed notation "Claim file reviewed:," there is no written indication from the examiner that such a review was, in fact, conducted.  The Veteran stated that he had had headaches since the 1960's.  The examining physician noted that after consultation with a VA staff neurologist about the Veteran's case, it was more likely than not his headaches were not related to his military service because they had begun prior to military service and were not aggravated beyond their normal progression therein.  The examining physician reasoned that while the Veteran had provided a history of in-service [head] trauma, that this was not sustained in his medical records.  The examining physician noted that the Veteran had been involved in a significant interceding motor vehicle accident in the 1970's, which the examiner determined was more likely than not an aggravating factor due to the severity of the accident and because it had occurred more recently than the Veteran's service time.  (See June 2009 VA examination report).  

The Board has reviewed the above-cited June 2009 VA physician's opinion and finds it insufficient to provide a basis upon which a decision in the Veteran's service connection claim may be made.  First, it is unclear from a review of the examination  report whether or not the VA physician had reviewed the Veteran's claims files in rendering his opinion.  Second, the Board finds the June 2009 VA examiner's opinion incomplete because he failed to comment on the etiological relationship, if any, between the Veteran's in-service cerebral confusion incident and his current headaches.  Third, the Board also questions the VA examiner's finding that the Veteran's headaches preexisted military service.  While the Veteran gave a history of having had headaches since the 1960's, the Board would point out that the Veteran was enrolled in the military from 1965 to 1967.  Thus, it does not necessary follow that his headaches preexisted military service.  The Board finds that the basis for the examiner's etiology opinion was set forth, albeit not in great detail.  Thus, the Board finds that a remand is necessary so that another VA examination that is adequate can be undertaken with respect to the issue on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide the names and addresses of all VA and non-VA health care providers who have treated him for his residuals of head trauma since military service. With any necessary authorization from the Veteran, the RO should attempt to obtain copies of pertinent treatment records identified by the appellant in response to this request, which have not been previously secured.  The RO should secure all treatment reports from Grady Memorial Hospital, dated in 1970 or 1971.  The RO should ensure that its efforts to obtain the identified records are fully documented in the claims folders.  If the RO is unsuccessful in obtaining any medical records identified by the appellant, it should inform the Veteran and his representative of this and ask them to provide a copy of the outstanding medical records. 

2.  After any additional medical records are obtained pursuant to the development above, schedule the Veteran for an appropriate VA examination for purposes of determining the current nature, extent and etiology of the Veteran's headaches. 

In connection with the examination, the claims folder must be made available to the examiner for review of pertinent documents therein.  A notation to the effect that this record review took place must be included in the report of the examiner.  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail. 
   
The examiner, based on the medical findings and a review of the claims folder must provide a response to the following:  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches are related to an incident of in-service trauma, to specifically include, but not limited to, the August 1966 cerebral confusion incident.  

In formulating the above-requested opinion, the examiner's attention is called to the following service and post-service treatment records: 

(i) May 1965 service enlistment examination report reflecting that the Veteran's head, face, neck, and scalp were evaluated as "normal."  

(ii) May 1965 Report of Medical History, wherein the Veteran denied having had frequent or severe headaches;  

(iii) August 1966 service treatment record, reflecting that the Veteran had been admitted to a Navy hospital after he was found unconscious in his quarters.  The admitting diagnosis was cerebral confusion.  Upon admission, there was no history of trauma, toxic ingestions or pre-existing disease to accompany the Veteran's altered mentation.  He gradually regained consciousness, but remained confused.  An initial neurological examination was unremarkable except that the Veteran was confused and had depressed mentation;

(iv) VA treatment records, dated in October 1971 and January and December 1972 reflecting that the Veteran complained of headaches;

(v) April 1972 VA orthopedic examination report reflects that the Veteran had been involved in motor vehicle accidents in 1969 and 1971, the latter rendered him unconscious for an hour;

(vi) March 1975 VA treatment report reflecting that the Veteran complained of headaches.  At that time, he gave a history of having been hit on the head with a pistol six (6) days previously;

(vii) January 1995 VA treatment report showing that the Veteran had complained of left-sided head pain after he had been involved in a physical altercation with three (3) individuals.  A diagnosis of head trauma was entered;

(viii) VA treatment reports, dated in January and February 1996, reflecting that the Veteran was involved in a fight and was hit in the nose, head and eyes.  The Veteran was also involved in a motor vehicle accident wherein he had snapped his neck;

(ix) June 1999 VA treatment report containing an assessment of headaches of an unknown etiology; 

(x) May 2005 VA examination report wherein the examiner stated that the Veteran's headaches were likely to be muscle tension headaches, although a migraine component could not be ruled out.  The examiner indicated that because she was unable to locate any reference to an in-service injury, she was unable to opine as to whether it was at least as likely as not that the Veteran's headaches were incurred in service without resorting to speculation;

(xi) February 2006 VA outpatient report reflecting that the Veteran had chronic headaches that were thought to have been post-traumatic; 

(xii) June 2009 VA examination report wherein the Veteran stated that he had had headaches since the 1960's (the Veteran was enrolled in military service from 1965-1967).  The VA physician concluded, after a review with a VA staff neurologist, that it was more likely than not the Veteran's headaches had preexisted military service and were not aggravated beyond their normal progression.  The examiner noted that the Veteran had been involved in a significant interceding motor vehicle accident in the 1970's, which he determined was more likely than not an aggravating factor due to the severity of the accident and because it had occurred more recently than his service time.  

A complete rationale must be provided for all opinions expressed.  If any examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should readjudicate the Veteran's claim for service connection residuals of head trauma, to include headaches.  If the claim is denied, the AMC/RO should issue a supplemental statement of the case to the Veteran and his representative, and provide them with an opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

